Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in reply communication filed on 9/17/2020.
Claim 1 is pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of Kaushal et al. (US Patent No 10,819,848) (referred as Kaushal’s 848), in view of Dickinson et al. (US 2007/0190968).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same  Kaushal et al. (US Patent No 10,819,848) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Kaushal’s 848 discloses a method, comprising: 
receiving, by a first computing device, a first message, wherein the first message is associated with a communication from a user device (see claim 1, lines 1-4); 
sending, to a second computing device, a second message comprising a first routing identifier and a temporary user device identifier (see claim 1, lines 5-7), wherein the first routing identifier is configured to facilitate the communication from the user device to a communication network and wherein the temporary user device identifier is configured to facilitate determining information associated with the user device (see claim 2); and 
sending, based on a response to the second message that indicates an error and to the second computing device, a third message comprising a second routing identifier and a user device identifier (see claim 1, lines 8-10).
Kaushal’s 848 does not explicitly disclose wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device. 
However, Dickinson discloses wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device [Fig. 2, ¶¶ 52-57; Step 5, The VPC 130 is an application that determines the appropriate PSAP, based on the location of the 911 caller 101, returns associated routing instructions to the VoIP network, and provides the call center's identity and the callback number to the PSAP through the automatic location identifier (ALI)]  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device” as taught by Dickinson in the system of Kaushal’s 848, so that it would providing easy and full access to the Enhanced 911 network of an emergency services provider (e.g., PSAP) from users of a centralized call center, e.g, telematics call center, alarm call center, etc. [see Dickinson, ¶ 19].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 1 recites the limitation “sending, based on a response to the second message that indicates an error and to the second computing device, a third message comprising a second routing identifier and a user device identifier” in lines 10-12.  The claim is unclear who is sending a third message or who is receiving the third message and unclear whether the second computing device is receiving a response or a third message. Thus, the claim is indefinite.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 unpatentable over Qiu et al. (US 2008/0144605) in view of Dickinson et al. (US 2007/0190968).

Regarding claim 1, Qiu discloses a method, comprising: 
receiving, by a first computing device, a first message [¶ 39; receiving, by VoIP device 105-108/ first computing device, a SIP INVITE message/first message; (also see Fig. 12A, step 1206)], wherein the first message is associated with a communication from a user device [¶¶ 35, 39; wherein the SIP INVITE message(registration request)/first message is routed by the VoIP network 110 assists in establishing a communication path and/or communication session (e.g., a telephone call) with a called device]; 
sending, to a second computing device, a second message comprising a first routing identifier and a temporary user device identifier [Fig. 5A, ¶¶ 27, 35, 68; sending SIP response provided with an address for each of a primary DNS server 135, 136 and at least one backup DNS server 135, 136, See Fig. 5A and ¶ 68, SIP OPTIONS; (also see Fig. 12A, step 1218)], wherein the first routing identifier is configured to facilitate the communication from the user device to a communication network [¶ 27; wherein the addresses of DNS servers 135, 136 is configured to facilitate the communication from the edge device 125-128 to VoIP network 110] and wherein the temporary user device identifier is configured to facilitate determining information associated with the user device [¶ 27; wherein the address of the least one backup DNS server 135, 136 is configured to facilitate with a VoIP device's assigned logical identifier and other provisioning data and/or parameters 150]; and 
sending, based on a response to the second message that indicates an error and to the second computing device [¶¶ 32-34; the edge devices 125-128 modify registration response messages received from a call server module 120A-D before they are sent to VoIP devices 105-105 and the call serving office 115, 116 that implements the call server module 120A-D has been identified as unavailable, failing and/or failed; (also see Fig. 12A, steps 1214 and 1218)], a third message comprising a second routing identifier and a user device identifier [Fig. 5A, ¶¶ 35, 65, 68; by sending a SIP error message comprising an address for each of a primary DNS server 135, 136 and at least one backup DNS server 135, 136 (performs a second DNS lookup to obtain an address (e.g., an IP address) for the identified edge device 125-128, see ¶ 29)].
Qiu disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device.
However, Dickinson discloses wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device [Fig. 2, ¶¶ 52-57; Step 5, The VPC 130 is an application that determines the appropriate PSAP, based on the location of the 911 caller 101, returns associated routing instructions to the VoIP network, and provides the call center's identity and the callback number to the PSAP through the automatic location identifier (ALI)].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second routing identifier is configured to facilitate the communication from the user device to the communication network and the user device identifier is configured to facilitate a callback communication to the user device” as taught by Dickinson in the system of Qiu, so that it would providing easy and full access to the Enhanced 911 network of an emergency services provider (e.g., PSAP) from users of a centralized call center, e.g, telematics call center, alarm call center, etc. [see Dickinson, ¶ 19].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469